Title: To John Adams from David Bolles, 4 December 1820
From: Bolles, David
To: Adams, John


				
					Sir
					Ashford, Conn. Decr 4th. 1820
				
				Will you please to excuse my presumption, in sending to you a copy of my plea before the Hon. Gen. Assembly of Connecticut in May 1818 for religious liberty. Perhaps, it may not be unacceptable to you to know, what many of the Baptists think, on this important subject. New England people have, for years past, been too much divided for their own advantage; and a slight view of the line between their parties will shew, that their differing sentiments on this point are a principal cause of it. Union is greatly needed; and, if I do not much mistake, it will soon be needed more than ever.If there are any well-founded reasons in this pamphlet, no man will be more likely to discover, appreciate, and successfully inform them, than that venerable, and much beloved Patriot of the Revolution, who, like a Patriarch in piety, wisdom, and age, still adorns his native State, Massachusetts.Permit me to subscribe myself, with sentiments of profound respect, / and admiration, / Your most obedient, / and most humble servant
				
					David Bolles
				
				
			